Title: [Wednesday August 21. 1776.]
From: Adams, John
To: 


      Wednesday August 21. 1776. A Petition from Prudehome La Junesse was read and referred to the Board of War.
      The Committee to whom part of the Report from the Committee on Spies was recommitted, having brought in a report, the same was taken into Consideration where-upon
      Resolved, That all Persons, not Members of, nor owing Allegiance to any of the United States of America, as described in a Resolution of Congress of the 24th. of June last, who shall be found lurking as Spies, in or about the fortifications or Encampments of the Armies of the United States, or of any of them, shall suffer death, according to the Law and Usage of Nations by Sentence of a Court Marshall, or such other punishment as a Court martial shall direct.
      Ordered that the Above resolution be printed at the End of the Rules and Articles of War.
      The Board of War brought in a report, which was taken into Consideration whereupon resolved as in the Journal.
      Resolved that the Letter from General Washington read Yesterday, and that of the 12th, with the Papers inclosed, be referred to the Board of War.
      Resolved that a Committee of three be appointed to revise the Resolutions of Congress, respecting the place where Prizes are to be carried into, and to bring in such farther resolutions as to them shall seem proper: the Members chosen Mr. Jefferson, Mr. Morris and Mr. J. Adams.
     